Citation Nr: 1016062	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  04-36 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for pelvic inflammatory 
disease, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from March 1978 to October 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law 
Judge at the RO in December 2006.  A transcript of her 
hearing has been associated with the record.

The appeal was remanded in May 2007 and June 2009 for 
additional development of the record.  It has again been 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  In May 2007 the Board determined that the evidence of 
record was insufficient to establish entitlement to a 
compensable evaluation for pelvic inflammatory disease.

2.  The Veteran failed, without good cause, to report for 
scheduled a VA examination.  This examination was needed to 
determine whether she meets the schedular criteria for an 
increased rating for pelvic inflammatory disease.


CONCLUSION OF LAW

The criteria for a compensable evaluation for pelvic 
inflammatory disease have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); §§ 3.321, 3.655, 4.1-4.14, 4.116, 
Diagnostic Code 7614 Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in July 2003 asked the Veteran to identify 
evidence supportive of her claim, and discussed the evidence 
necessary to establish an increased rating.  It listed the 
evidence of record and told the Veteran how VA would assist 
her in obtaining additional relevant evidence.  She was 
advised that an examination had been requested and told the 
consequences of failure to report.

In March 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

A June 2007 letter advised the Veteran of the status of her 
claim and invited her to submit or identify evidence.  The 
evidence of record was listed.  The Veteran was told how VA 
would assist her.  

In December 2008 the Veteran was advised of a scheduled VA 
examination.  She was told the consequences of failure to 
report for the examination.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, VA and private treatment 
records have been obtained and associated with the record.  A 
VA examination was carried out.  In May 2007 the Board 
determined that an additional examination was necessary in 
order to decide the claim for increase; however, the Veteran 
failed to report for the subsequently scheduled examination.  
The Veteran has testified before the undersigned.  She has 
not otherwise identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service connection for pelvic inflammatory disease, with a 
noncompensable evaluation, was granted in an October 1995 
rating decision.  The Veteran submitted the instant claim for 
increase in May 2003.  

VA treatment records reflect that the Veteran underwent total 
vaginal hysterectomy in April 2002.  

The Veteran was hospitalized at the Medical Center of Central 
Georgia in June 2002.  Abdominal pain was assessed with 
ultrasound and CT.  CT revealed probable pelvic fluid 
collections.  Surgery was performed for drainage of pelvic 
fluid and cultures were positive.  Antibiotics were 
administered.  Subsequent CT revealed improvement of the 
fluid collections within the pelvis.  The etiology of the 
fluid collections was not discussed.

A VA examination was carried out in August 2003 but the 
report of that examination does not specifically describe 
symptoms of pelvic inflammatory disease or indicate ongoing 
treatment.  

At her hearing in December 2006, the Veteran provided 
testimony regarding her abdominal pain and indicated that she 
received medication from VA.  She indicated that sonograms 
had revealed adhesions.  

In May 2007 the Board determined that additional development, 
to include a current VA examination to ascertain the severity 
of the Veteran's disability was needed.  The Veteran was duly 
notified of the scheduled examination, but failed to report.

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 
(2009), as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Otherwise, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The Veteran's pelvic inflammatory disease is evaluated as 
noncompensably disabling pursuant to disease, injury, or 
adhesions of the fallopian tubes, under The General Rating 
Formula for Disease Injury or Adhesions of Female 
Reproductive Organs, which provides for a 10 percent 
evaluation for symptoms that require continuous treatment, 
and a 30 percent evaluation for symptoms not controlled by 
continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 
7614.  The Board determined in May 2007 that the evidence of 
record was not sufficient to evaluate the Veteran's 
disability, and that an additional VA examination was 
necessary.  

The Court has emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In 
this instance, the duty to assist has been frustrated by the 
Veteran's failure to report for a VA examination needed to 
produce evidence essential to his claim.  If the Veteran 
believes she is entitled to an increased rating for her 
pelvic inflammatory disease, she must at least fulfill his 
minimal obligation of reporting for a VA medical examination 
when it is scheduled.  She has offered no explanation as to 
why she failed to appear.

As the claim was not an original compensation claim and the 
Veteran failed, without good cause, to report to VA 
examination necessary to establish entitlement to an 
increase, the claim must be denied.  In the case at hand, the 
law is dispositive, and VA is bound by the statutes enacted 
by Congress.  38 U.S.C.A. § 7104(c) (West 2002).  Under the 
circumstances, the appellant's claim for an increased rating 
must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to an increased rating for pelvic inflammatory 
disease is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


